The bill is to cancel a mortgage. The grounds alleged for cancellation are: First, that the property mortgaged was that of the wife, and that the mortgage was to secure the debt of the husband, in violation of section 4497 of the Code; second, that the property mortgaged was the homestead of the husband, and that it was not alienated or conveyed as required by section 205 of the Constitution, or section 4161 of the Code. Without regard to the inconsistency or repugnancy of these two grounds and the manner in which they were pleaded, it is sufficient to say that both were fully denied in the answer, and that the proof fails to convince us as to either ground as alleged. It could serve no good purpose to discuss the evidence in support of the bill or the answer. As there is no dispute touching any question of law involved, let the decree of the circuit judge dismissing the bill be affirmed. Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.